DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 10 September 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings, specification, and claims as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 10 June 2021. Claims 16-17 and 23-24 are cancelled. Claims 15, 18-22, and 25-34 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is currently listed as depending from claim 17, which has been cancelled. As a result, the claim lacks antecedent basis for several terms and generally lacks clarity. Per applicant’s remarks, the claim is currently interpreted as depending from claim 15.
Claim 25 is currently listed as depending from claim 24, which has been cancelled. As a result, the claim lacks antecedent basis for several terms and generally lacks clarity. Per applicant’s remarks, the claim is currently interpreted as depending from claim 15.
Claim 29 is currently listed as depending from claim 23, which has been cancelled. As a result, the claim lacks antecedent basis for several terms and generally lacks clarity. Per applicant’s remarks, the claim is currently interpreted as depending from claim 15.
Claim 31 is currently listed as depending from claim 23, which has been cancelled. As a result, the claim lacks antecedent basis for several terms and generally lacks clarity. Per applicant’s remarks, the claim is currently interpreted as depending from claim 15.
Claims 19-22, 26-28, and 30 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 18, 25, 29, and 31, which have been rejected as indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18-20, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (U.S. 20160242748 A1) in view of Andreasen (WO 2007112751 A2).
Regarding claim 15, Pasternak teaches a tissue collection device (Tissue handling device 50, Figs. 3A-3F) for collection of one or more tissue samples (Paragraph 0106—sample sheet is further sterile if obtaining several samples from the same organ) from a biopsy needle (Needle 10 and mandrel 12, Figs. 1A-1D) or biopsy device (Biopsy gun 78, Figs. 3C-3E), the tissue collection device including a tissue sample positioning arrangement (Base 52, gun house 54, needle bed 58, Figs. 3A-3F) adapted to receive and/or support a biopsy needle or biopsy device holding a tissue sample (Paragraph 0095—Biopsy gun is secured inside gun house…biopsy needle may thereby be positioned in place, supported by needle bed), the tissue collection device including a carrier medium adapted to adhere to a tissue sample (Paragraph 0106—sample sheet may adhere to a biological tissue upon manually pressing on or forming contact between the biological tissue and the sample sheet; Sample sheet 146/300, Fig. 6C/Fig. 11A), the tissue collection device being adapted to perform a tissue collection operation by relative movement between the carrier medium and the biopsy needle or biopsy device by firstly bringing the carrier medium into physical contact with a tissue sample held by a sample part of the biopsy needle or biopsy device ((Paragraph 0106—sample sheet may adhere to a biological tissue upon manually pressing on or forming contact between the biological tissue and the sample sheet; Paragraph 0108—for attaching a sample tissue to the sample sheet, the lever with a cassette and a sample sheet inside is lowered onto 
wherein the tissue sample positioning arrangement is adapted to support a biopsy needle in a fixed position relative to a housing of the tissue collection device in a transverse direction of the biopsy needle (Paragraph 0097—biopsy needle is aligned between shoulders of the needle bed so that the biopsy needle is aligned horizontally), and wherein the tissue collection device is adapted to perform the tissue collection operation by movement of the carrier medium in a transverse direction of the biopsy needle (Paragraph 0099—cassette holder is movable in a direction perpendicular to the long dimension of biopsy needle …configured to move between two well-defined positions for collecting tissues from biopsy needle; Paragraph 0108—sample sheet inside cassette touching mandrel 12; Figs. 6B and 6C), 
wherein the tissue collection device includes a sample storage with sample compartments (Cassette 140, Fig. 5), each of the sample compartments having the form of a channel in which at least a portion of the carrier medium is arranged (Shallow depression 148 for accepting sample sheet 146, Fig. 5). 
Pasternak additionally teaches wherein the tissue cassette may be used to obtain multiple samples (Paragraphs 0145 and 0179), as well as wherein the tissue collection device is adapted to perform a tissue collection operation by displacement of a tissue cassette relative to the housing in the direction of the biopsy needle and back again (Paragraph 0108—for attaching a sample tissue to the sample sheet, the lever with a cassette and a sample sheet inside is lowered onto the needle notch; Figs. 6A-C) when the cassette has been rotated or otherwise moved (Paragraph 0099—Cassette holder is drum relative to the housing in the direction of the biopsy needle or biopsy device and back again when the drum has been rotated one or more angular steps. 
Andreasen teaches a tissue collection device wherein the sample storage is configured as a drum (elongate sample tissue cassette/rotatable drum 104, Fig. 7), in which the sample compartments are arranged along the periphery of the drum (Page 6, lines 9-10—a plurality of cavities arranged along its circumference), and wherein the drum is arranged to be rotated a number of angular steps (Page 11, lines 27-28—stepwise rotatable about a central axis) corresponding to the distance between two neighbouring sample compartments (Page 3, lines 5-7—drum is rotatable relative to the sample-receiving device in such a way that different tissue samples harvested at different times can be accommodated in separate tissue-retaining cavities). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tissue collection device of Pasternak with the drum-style cassette of Andreasen in order to predictably improve the ability of the device to take multiple samples from different locations or at different times without compromising the integrity of a sample, by providing a separate compartment for each sample and a mechanism to ensure that each sample is received in a separate compartment. This motivation is additionally supported by the stated goals of the device of Pasternak which claim a goal of reducing damage to a sample and retaining integrity of the sample (Paragraph 0018) as well as the proposed use of the device of Pasternak to capture multiple samples (Paragraphs 0145 and 0179). It 
Regarding claim 18, Pasternak with Andreasen teaches a tissue collection device according to claim 15. Pasternak additionally teaches wherein the carrier medium, in the form of a sheet material (Paragraph 0105—sample sheet is a substantially rectangular film), covers a bottom and two opposed sides of the channel forming one of the sample compartments (Sample sheet 46 is folded two have two rims between cassette base 142 and cassette cover 144 with a bottom part in between the rims, Figs. 6B and 6C).
Regarding claim 19, Pasternak with Andreasen teaches a tissue collection device according to claim 15. Pasternak additionally teaches wherein the carrier medium arranged in the channel is formed as a single piece which has been folded to form a bottom part connecting two opposed side parts (Paragraph 0105—sample sheet is a substantially rectangular film folded in two rims), whereby the bottom part of the carrier medium covers the bottom of the channel and the respective side parts of the carrier medium cover the corresponding opposed sides of the channel (Sample sheet 46 is folded two have two rims between cassette base 142 and cassette cover 144, and a bottom part parallel to mandrel 12, Figs. 6B and 6C).

Regarding claim 32, Pasternak teaches a biopsy device comprising a tissue collection device according to claim 15 (Tissue handling device 50, Biopsy gun 78 in gun house 54, Figs. 3C-3E).
Regarding claim 33, Pasternak teaches a biopsy device according to claim 32, wherein the tissue collection device collects one or more tissue samples from a biopsy needle of the biopsy device (Paragraph 0106—the biopsy needle may touch the sample sheet, and then be inserted again to the live organ to take a next sample) and saves the tissue samples within the biopsy device until a desired number of tissue samples are obtained from a target tissue (Paragraph 0130—three tissue samples may be adhered to the sample sheet in a pattern; Paragraph 0116—cassette is removed from the holder, opened, and the sample sheet carrying sample tissues is removed).
Regarding claim 34, Pasternak teaches a biopsy device according to claim 32. However, Pasternak does not teach wherein the biopsy device has a biopsy needle including an outer cutting needle and an inner needle with a tissue compartment for the tissue sample, wherein the outer cutting needle surrounds the inner needle and is arranged slidingly along the inner needle, wherein the outer cutting needle has a cutting end and a sample opening or sample end at a distance from the cutting end, wherein the inner needle is slidable so that the tissue compartment is displaceable form the cutting end of the outer cutting needle to the sample opening or sample end of the outer cutting needle, and wherein the tissue collection device is arranged at the sample opening or sample end of the outer cutting needle. Andreasen teaches wherein the biopsy device has a biopsy needle including an outer cutting needle (Cutting cannula 110, Fig. 4) and an inner needle with a tissue compartment for the tissue .
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak in view of Andreasen as applied to claims 15, 18-20, and 32-34 above, and further in view of Kim (WO 2011158782 A1). 
Regarding claim 25, Pasternak in view of Andreasen teaches a tissue collection device according to claim 15. Andreasen additionally teaches that the drum includes internal means to be displaced relative to the housing (Page 13, lines 13-16—Both the proximal and distal end of the cassette provide means of moving the ejector frame in a vertically reciprocating motion; Page 8, lines 30-33—there is 
Regarding claim 26, Pasternak in view of Andreasen, further in view of Kim teaches a tissue collection device according to claim 15, including wherein the crankshaft is arranged internally in the drum. However, neither Pasternak nor Andreasen teaches a tissue collection device according to claim 25, wherein the crankshaft has a first and a second opposed end journaled in the housing and a crankpin offset from an axis of rotation of the crankshaft, and wherein the crankpin is arranged in a hub of the drum. Kim teaches a crankshaft (Crankshaft 1, Fig. 1) has a first and a second opposed end journaled in the housing (Crank journals 3 on first and second opposed ends, Fig. 1) and a crankpin offset from the axis of rotation of the crankshaft (Crankpin 2 arranged to be shifted from the rotation axis). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the tissue collection device according to Pasternak, already combined with Andreasen, with the crankshaft of Kim in order to predictably improve the ability of the system to easily displace the needle and sampling device for easier cutting and sample receiving via a driving mechanism. 
Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak in view of Andreasen as applied to claims 15, 18-20, and 32-34 above, and further in view of Saltsov (U.S. 20160081883 A1). 
Regarding claim 29, Pasternak in view of Andreasen teaches a tissue collection device according to claim 23, including a drum with a plurality of sample compartments which is rotated in angular steps. 
Regarding claim 31, Pasternak in view of Andreasen teaches a tissue collection device according to claim 23 including a drum. Andreasen additionally teaches wherein the drum moves only in a dedicated rotational direction (Page 13, line 4-6—a mechanical interface allows stepwise rotation of the cassette…the direction of rotation is clockwise) However, neither Pasternak nor Andreasen teaches wherein the drum is prevented from rotation against a dedicated rotational direction by means of a ratchet mechanism. Saltsov teaches a ring including a series of ratchet teeth to engage with a drive member to selectively rotate a drum (Paragraph 0053). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the tissue collection device of Pasternak in view of Andreasen with the ratchet means of Saltsov in order to predictably improve the ability of the device .
Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive. In particular, applicant argues that the prior art rejections under 35 U.S.C. 102/103 as presented in the office action dated 10 June 2021 are improper as, in applicant’s words, “the embodiment of Pasternak is clearly incompatible with both embodiments of Andresen”. However, applicant’s arguments as to the incompatibility, and thus, the lack of obviousness of combination of Pasternak and Andreasen, hinge on a person skilled in the art “starting from Andresen”. Both the previous and current office actions discuss a combination utilizing Pasternak as a primary reference, such that the person skilled in the art would start from Pasternak and seek to incorporate the drum of Andreasen, rather than starting from Andreasen and incorporating the sample sheet (and corresponding features) of Pasternak. Furthermore, as described in more detail above in this action, in the discussed combination of Pasternak and Andreasen, Andreasen teaches a general rotating drum structure for holding sample compartments which may be used in a tissue sampling device (i.e. which may be used in an analogous device for similar purposes) wherein the purpose of such a drum, to be able to capture multiple samples in separate compartments using the same device, would be an obvious step to improve the device of Pasternak. In particular, as Pasternak describes the use of a sampling device for capturing multiple samples, and further discusses the capturing of samples from different locations, it would be obvious to modify the device of Pasternak to include a generic drum element, as taught be Andreasen, in order to permit the multiple samples to be captured in separated compartments such that they could be separated based on biopsy location or some other chosen characteristic such as testing to be performed. 


Allowable Subject Matter
Claims 21-22, 27-28, and 30  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, while Pasternak teaches a tissue collection device including a carrier medium covering the bottom of a channel, there is no indication that the carrier medium should be bulged away from the bottom of the channel at any point, and Pasternak specifically notes that the construction of the sample cassette maintains the flat shape of the base of the carrier medium and prevents folding or bending (Pasternak, paragraph 0104—flat portions of the U maintain sample sheet between cassette base and cassette cover flat and prevent folding or bending). Jorgen, additionally, does not teach a carrier medium and thus gives no indication of a configuration of a carrier medium being bulged away from the bottom of the sample compartment channel.
Regarding claim 22, while Pasternak teaches a tissue collection device including a carrier medium covering the bottom of a channel, as noted above there is no indication that the carrier medium should have any non-flat shape or configuration relative to the bottom of the channel, nor is there any indication that any of the suggested forms of carrier medium of Pasternak may be preformed via stamping. Jorgen, additionally, does not teach a carrier medium and thus gives no indication of a configuration of a carrier medium being preformed via stamping. 
Regarding claim 27, while Andreasen teaches a tissue collection device including a drum with a rotation mechanism, Andreasen gives no indication that the drum should be journaled rotationally 
Regarding claim 30, while Saltsov teaches a system including a rotating wheel of compartments having corresponding protrusions, it gives no indication that any of the compartments should not have a corresponding one of said protrusions. Similarly, while Andreasen provides for an embodiment where each chamber of a drum may have outwardly visible numeric markings, it does not teach anything regarding protrusions corresponding to chambers of the drum, or that one of the chambers should not have a corresponding protrusion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791